Exhibit 10.2

 

AMENDED AND RESTATED GUARANTY

 

This Amended and Restated Guaranty (as amended, supplemented or otherwise
modified in accordance with the terms hereof and in effect from time to time,
this “Guaranty”) is made as of the 10th day of August, 2015 by Bunge Limited, a
company incorporated under the laws of Bermuda (together with any successors or
assigns permitted hereunder, “BL” or “Guarantor”) to ABN AMRO Bank N.V. (“ABN
AMRO”), in its capacity as the facility agent (together with its successors and
assigns, the “Agent”) under the U.S.$1,750,000,000 Facility Agreement, dated
March 17, 2014, among Bunge Finance Europe B.V., a company incorporated under
the laws of The Netherlands (“BFE”), ABN AMRO, BNP Paribas, ING Bank N.V.,
Lloyds Bank plc, The Royal Bank of Scotland plc, Citibank Global Markets
Limited, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as
Rabobank International), Crédit Agricole Corporate and Investment Bank, HSBC
Bank plc, Industrial and Commercial Bank of China Ltd., New York Branch, Mizuho
Bank Ltd., Natixis, SG Americas Securities LLC, Standard Chartered Bank, The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and UniCredit Bank AG, New York Branch, as
mandated lead arrangers and bookrunners (collectively, the “Arrangers”), the
financial institutions from time to time party thereto (each a “Lender” and
collectively, the “Lenders”) and the Agent, as amended and extended by that
certain Amendment Agreement dated as of the date hereof (the “Amendment
Agreement”), among BFE, BNP Paribas and HSBC Bank plc (collectively, the
“Coordinators”), the Lenders and the Agent (as amended by the Amendment
Agreement and as further amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, the “Facility Agreement”), for the
benefit of the Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Facility Agreement the Lenders have agreed to make
revolving loans (the “Loans”) to BFE from time to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Amendment Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.                               Definitions.

 

(a)                                 For all purposes of this Guaranty, except as
otherwise expressly provided in Annex A hereto or unless the context otherwise
requires, capitalized terms used herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

(b)                                 Notwithstanding any other provision
contained herein or in the other Finance Documents, all terms of an accounting
or financial nature used herein and in the other Finance Documents shall be
construed, and all computations of amounts and ratios referred to herein and in
the other Finance Documents shall be made, and prepared:

 

--------------------------------------------------------------------------------


 

(i)                                     in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 below (and all defined terms used
in the definition of any accounting term used in Section 8.2 below) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 7(a) below.  In the event of any
change after the date hereof in GAAP, and if such change would affect the
computation of any of the financial covenants set forth in Section 8.2 below,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Guaranty that would adjust such financial covenants in a
manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Guarantor’s
financial statements at that time, provided that, until so amended such
financial covenants shall continue to be computed in accordance with GAAP prior
to such change therein; and

 

(ii)                                  without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of BFE, the Guarantor or any of their Subsidiaries at “fair
value”, as defined therein.

 

Section 2.                               Guaranty.  Subject to the terms and
conditions of this Guaranty, the Guarantor hereby unconditionally and
irrevocably guarantees (collectively, the “Guaranty Obligations”) (a) the prompt
and punctual payment of all amounts due and owing (whether at the stated
maturity, by acceleration, or otherwise) in respect of Loans made by the Lenders
to BFE under the Facility Agreement and the other Finance Documents and (b) to
the extent not timely paid, all fees, costs, expenses and indemnifications of
the Lenders and the Agent owed by BFE under the Facility Agreement and the other
Finance Documents, in any case described in (a) or (b) above whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred.  This Guaranty is a guaranty of payment and not of
collection.  All payments by the Guarantor under this Guaranty shall be made in
Dollars, and (i) with respect to Loans, shall be made to the Agent for
disbursement pro rata (determined at the time such payment is sought) to the
Lenders in accordance with the proportion that each Lender’s respective
Commitment bears to the Total Commitments (each such proportion constituting the
respective Lender’s “Aggregate Exposure Percentage”), (ii) with respect to fees,
costs, expenses and indemnifications owed to the Lenders, shall be made to the
Agent for disbursement pro rata (determined at the time such payment is sought)
to the Lenders in accordance with their respective Aggregate Exposure
Percentages (except as otherwise provided in the Facility Agreement with respect
to Defaulting Lenders) and (iii) with respect to fees, costs, expenses and
indemnifications owed to the Agent, shall be made to the Agent.  This Guaranty
shall remain in full force and effect until the Guaranty Obligations are
irrevocably and unconditionally paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto BFE may be free from any
payment obligations under the Finance Documents.

 

2

--------------------------------------------------------------------------------


 

Section 3.                               Guaranty Absolute.  The Guarantor
guarantees that the Guaranty Obligations will be paid, regardless of any
applicable law, regulation or order now or hereinafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto.  The liability of the Guarantor under this Guaranty
shall be absolute and unconditional irrespective of:

 

(a)                                 Any lack of validity or enforceability of or
defect or deficiency in the Facility Agreement, any Transaction Document or
other Finance Document or any other agreement or instrument executed in
connection with or pursuant thereto;

 

(b)                                 Any change in the time, manner, terms or
place of payment of, or in any other term of, all or any of the Guaranty
Obligations, or any other amendment or waiver of or any consent to departure
from the Facility Agreement, any Transaction Document or other Finance Document
or any other agreement or instrument relating thereto or executed in connection
therewith or pursuant thereto;

 

(c)                                  Any sale, exchange or non-perfection of any
property standing as security for the liabilities hereby guaranteed or any
liabilities incurred directly or indirectly hereunder or any setoff against any
of said liabilities, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranty Obligations;

 

(d)                                 The failure of the Agent or a Lender to
assert any claim or demand or to enforce any right or remedy against BFE or any
other Person hereunder or under the Facility Agreement or any Transaction
Document or other Finance Document;

 

(e)                                  Any failure by BFE in the performance of
any obligation with respect to the Facility Agreement or any other Finance
Document;

 

(f)                                   Any change in the corporate existence,
structure or ownership of BFE, or any insolvency, bankruptcy reorganization or
other similar proceeding affecting BFE or its assets or resulting release or
discharge of any of the Guaranty Obligations;

 

(g)                                  Any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Guarantor,
BFE or any other Person (including any other guarantor) that is a party to any
document or instrument executed in respect of the Guaranty Obligations;

 

(h)                                 Any limitation of BFE’s obligations pursuant
to subsection 20.1(b) of the Facility Agreement; or

 

(i)                                     Any law, regulation, decree or order of
any jurisdiction, or any other event, affecting any term of any Guaranty
Obligations or the Agent’s or the Lenders’ rights with respect thereto,
including, without limitation: (A) the application of any such law, regulation,
decree or order, including any prior approval, which would

 

3

--------------------------------------------------------------------------------


 

prevent the exchange of a currency other than Dollars for Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (B) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any Governmental Authority thereof of any moratorium on, the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or (C) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives BFE of any assets or their use or of the
ability to operate its business or a material part thereof; or (D) any war
(whether or not declared), insurrection, revolution, hostile act, civil strife
or similar events occurring in such jurisdiction which has the same effect as
the events described in clause (A), (B) or (C) above (in each of the cases
contemplated in clauses (A) through (D) above, to the extent occurring or
existing on or at any time after the date of this Guaranty).

 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BFE, any repayment by BFE to the Agent or the
Lenders (in each case, other than the full and final payment of all of the
Guaranty Obligations), the allocation by the Agent or the Lenders of any
repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefor,
the release of any guarantor, surety or other Person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to BFE.

 

Section 4.                               Waiver.  The Guarantor hereby waives
(a) promptness, diligence, notice of acceptance, presentment, demand, protest,
notice of protest and dishonor, notice of default, notice of intent to
accelerate, notice of acceleration and any other notice with respect to any of
the Guaranty Obligations and this Guaranty, (b) any requirement that the Agent
or the Lenders protect, secure, perfect or insure any security interest or Lien
on any property subject thereto or exhaust any right or take any action against
BFE or any other Person or entity or any collateral or that BFE or any other
Person or entity be joined in any action hereunder, (c) the defense of the
statute of limitations in any action under this Guaranty or for the collection
or performance of the Guaranty Obligations, (d) any defense arising by reason of
any lack of corporate authority, (e) any defense based upon any guaranteed
party’s errors or omissions in the administration of the Guaranty Obligations
except to the extent that any error or omission is caused by such guaranteed
party’s bad faith, gross negligence or willful misconduct, (f) any rights to
set-offs and counterclaims and (g) any defense based upon an election of
remedies which destroys or impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against BFE or any other obligor of the
Guaranty Obligations for reimbursement.  All dealings between BFE or the
Guarantor, on the one hand, and the Agent and the Lenders, on the other hand,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.  Should the Agent seek to enforce the obligations
of the Guarantor hereunder by action in any court, the Guarantor waives any
necessity, substantive or procedural, that a judgment previously be rendered
against BFE or any other Person, or that any action be brought against BFE or
any other Person, or that BFE or any other Person should be joined in

 

4

--------------------------------------------------------------------------------


 

such cause.  Such waiver shall be without prejudice to the Agent at its option
to proceed against BFE or any other Person, whether by separate action or by
joinder.  The Guarantor further expressly waives each and every right to which
it may be entitled by virtue of the suretyship law of the State of New York or
any other applicable jurisdiction.

 

Section 5.                               Several Obligations; Continuing
Guaranty.  The obligations of the Guarantor hereunder are separate and apart
from BFE or any other Person (other than the Guarantor), and are primary
obligations concerning which the Guarantor is the principal obligor.  The
Guarantor agrees that this Guaranty is a continuing guaranty and that it shall
not be discharged except by payment in full of the Guaranty Obligations,
termination of the Commitments and complete performance of the obligations of
the Guarantor hereunder. The obligations of the Guarantor hereunder shall not be
affected in any way by the release or discharge of BFE from the performance of
any of the Guaranty Obligations, whether occurring by reason of law or any other
cause, whether similar or dissimilar to the foregoing.

 

Section 6.                               Subrogation Rights.  If any amount
shall be paid to the Guarantor on account of subrogation rights at any time when
all the Guaranty Obligations shall not have been irrevocably and unconditionally
paid in full, such amount shall be held in trust for the benefit of the Agent
and shall forthwith be paid to the Agent to be applied to the Guaranty
Obligations as specified in the Finance Documents.  If (a) the Guarantor makes a
payment to the Agent of all or any part of the Guaranty Obligations and (b) all
the Guaranty Obligations have been irrevocably and unconditionally paid in full
and the Commitments have terminated, the Agent will, at the Guarantor’s request,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty of any kind whatsoever, necessary to evidence
the transfer by subrogation to the Guarantor of any interest in the Guaranty
Obligations resulting from such payment by the Guarantor.  The Guarantor hereby
agrees that it shall have no rights of subrogation with respect to amounts due
to the Agent or the Lenders until such time as all obligations of BFE to the
Lenders and the Agent have been irrevocably and unconditionally paid in full,
the Commitments have been terminated and the Facility Agreement has been
terminated.

 

Section 7.                               Representations and Warranties.  The
Guarantor hereby represents and warrants to each Finance Party as follows:

 

(a)                                 Financial Condition.

 

(i)                                     The consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries as at December 31, 2014 and the
related consolidated statements of income for the fiscal year ended on such
date, reported on by the Guarantor’s independent public accountants, copies of
which have heretofore been furnished to the Agent, are complete and correct, in
all material respects, and present fairly the financial condition of the
Guarantor and its consolidated Subsidiaries as at such date, and the results of
operations for the fiscal year then ended.  Such financial statements, including
any related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently

 

5

--------------------------------------------------------------------------------


 

throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).

 

(ii)                                  Except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries had, at the date
of the most recent balance sheet referred to above, any material guarantee
obligation, contingent liability (as defined in accordance with GAAP), or any
long-term lease or unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing statements or in the notes thereto,
except for guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.

 

(iii)                               During the period from December 31, 2014 to
and including the date hereof, except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries has sold,
transferred or otherwise disposed of any material part of its business or
property, nor has it purchased or otherwise acquired any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Guarantor and its consolidated
Subsidiaries at December 31, 2014.

 

(b)                                 No Change.  Since December 31, 2014, except
as disclosed in Schedule I hereof, there has been no development or event which
has had or could, in the Guarantor’s good faith reasonable judgment, reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Corporate Existence; Compliance with Law. 
The Guarantor and each of its Subsidiaries (i) is duly organized and validly
existing under the laws of the jurisdiction of its incorporation, (ii) has the
corporate power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect, and (iv) is in compliance with all Requirements of Law
and Contractual Obligations, except any non-compliance which could not
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Corporate Power; Authorization; Enforceable
Obligations.  The Guarantor and each of its Subsidiaries has the corporate power
and authority, and the legal right, to make, deliver and perform this Guaranty
and each of the other Finance Documents and Transaction Documents to which such
Person is a party and to borrow thereunder and has taken all necessary corporate
action to authorize (i) the borrowings on the terms and conditions of the
Finance Documents and Transaction Documents to which such Person is a party,
(ii) the execution, delivery and performance of this Guaranty and

 

6

--------------------------------------------------------------------------------


 

each of the other Finance Documents and Transaction Documents to which such
Person is a party and (iii) the remittance of payments of all amounts payable
hereunder and thereunder.  No consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the borrowings under the Finance Documents
or Transaction Documents, the remittance of payments in accordance with the
terms hereof and thereof or with the execution, delivery, performance, validity
or enforceability of this Guaranty and each of the other Finance Documents and
Transaction Documents.  This Guaranty and each of the other Finance Documents
and Transaction Documents to which the Guarantor and/or any of its Subsidiaries
are a party have been duly executed and delivered on behalf of the Guarantor and
each of such Subsidiaries.  Each of this Guaranty and each of the other Finance
Documents and Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party constitutes a legal, valid and binding obligation of
the Guarantor and each of such Subsidiaries enforceable against the Guarantor
and each of such Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

 

(e)                                  No Legal Bar.  The execution, delivery and
performance by the Guarantor of this Guaranty, and by it and each of its
Subsidiaries of the other Finance Documents and Transaction Documents to which
each such entity is a party, the borrowings thereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation to which the Guarantor or any of its Subsidiaries are a party or by
which it or they are bound and will not result in, or require, the creation or
imposition of any Lien on any of the properties or revenues of any of the
Guarantor or its Subsidiaries pursuant to any such Requirement of Law or
Contractual Obligation.

 

(f)                                   No Material Litigation.  Except as
disclosed in Schedule VI attached hereto, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Guarantor, threatened by or against the Guarantor or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to this Guaranty or the other Finance Documents or Transaction
Documents or any of the transactions contemplated hereby or thereby or (b) which
could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  Ownership of Property; Liens.  The
Guarantor and each of its Subsidiaries has good record and marketable title in
fee simple to, or a valid leasehold interest in, all its material real property,
and good title to, or a valid leasehold interest in, all its other material
property except for defects in title which would not have a Material Adverse
Effect, and none of the property is subject to any Lien that secures Secured
Indebtedness, other than a Lien that secures Permitted Secured Indebtedness or
any other Secured Indebtedness permitted under Section 8.2(a)(iv) of this
Guaranty.

 

7

--------------------------------------------------------------------------------


 

(h)                                 Environmental Matters.  The Guarantor and
its Subsidiaries have obtained all permits, licenses and other authorizations
that are necessary to operate their respective business and required under all
applicable Environmental Laws, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule II attached hereto, (i) Hazardous Materials have not at any time been
generated, used, treated or stored on, released or disposed of on, or
transported to or from, any property owned, leased, used, operated or occupied
by the Guarantor or any of its Subsidiaries or, to the best of the Guarantor’s
knowledge, any property adjoining or in the vicinity of any such property except
in compliance with all applicable Environmental Laws other than where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) there are no past, pending or threatened (in writing)
Environmental Claims against the Guarantor or any of its Subsidiaries or any
property owned, leased, used, operated or occupied by the Guarantor or any of
its Subsidiaries that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  The operations of the Guarantor and
its Subsidiaries are in compliance in all material respects with all terms and
conditions of the required permits, licenses, certificates, registrations and
authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     No Default.  Except with respect to the
Indebtedness set forth on Schedule III attached hereto, neither the Guarantor
nor any of its Subsidiaries is in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it is
bound in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Series 2003-1 Early Amortization Event, Potential
Series 2003-1 Early Amortization Event, Event of Default or Default has occurred
and is continuing.

 

(j)                                    Taxes.  Under the laws of Bermuda, the
execution, delivery and performance by the Guarantor of this Guaranty and by it
and each of its Subsidiaries (as the case may be) of the other Finance Documents
and Transaction Documents to which they are a party and all payments of
principal, interest, fees and other amounts hereunder and thereunder are exempt
from all income or withholding taxes, stamp taxes, charges or contributions of
Bermuda or any political subdivision or taxing authority thereof, irrespective
of the fact that the Agent or any of the Lenders may have a representative
office or subsidiary in Bermuda.  Except as otherwise provided herein or
therein, the Guarantor is validly obligated to make all payments due under this
Guaranty and each of its Subsidiaries is validly obligated to make all payments
due under the other Finance Documents and Transaction Documents free and clear
of any such tax, withholding or charge so that the Agent and the Lenders shall
receive the amounts due as if no such tax withholding or charge had been
imposed.

 

8

--------------------------------------------------------------------------------


 

(k)                                 Pari Passu Status.  The obligations of the
Guarantor hereunder constitute direct, general obligations of the Guarantor and
rank at least pari passu (in priority of payment) with all other unsecured,
unsubordinated Indebtedness (other than any such Indebtedness that is preferred
by mandatory provisions of law) of the Guarantor.

 

(l)                                     Purpose of Loans.  The proceeds of the
Loans under the Facility Agreement shall be used by BFE solely to either
(i) make advances under the Series 2003-1 VFC, (ii) repay Permitted Indebtedness
outstanding from time to time or (iii) pay expenses incurred in connection with
the Facility Agreement and any Pari Passu Indebtedness.  Notwithstanding the
foregoing, any other use of the proceeds of the Loans under the Facility
Agreement shall not affect the obligations of the Guarantor hereunder.

 

(m)                             Information.  All information (including, with
respect to the Guarantor, without limitation, the financial statements required
to be delivered pursuant hereto), which has been made available to the Agent or
any Lender by or on behalf of the Guarantor in connection with the transactions
contemplated hereby and the other Finance Documents and Transaction Documents is
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.

 

(n)                                 Designated Obligors.  On the date hereof, BL
directly or indirectly owns the percentage of the voting stock of each
Designated Obligor (other than BL) set forth on Schedule IV attached hereto.

 

(o)                                 Restrictions on Designated Obligors.  There
is no legal or regulatory restriction on the ability of any Designated Obligor
to pay dividends to the Guarantor out of earnings at such times as such
Designated Obligor is not deemed to be insolvent pursuant to the laws of its
jurisdiction of incorporation nor any legal or regulatory restriction preventing
the Guarantor from converting such dividend payments to Dollars or Euros.

 

(p)                                 Federal Regulations.  No part of the
proceeds of any advances under the Investor Certificates will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States as now and from time to time
hereafter in effect.  Notwithstanding the foregoing, any use of advances under
the Investor Certificates as so described in this subsection shall not affect
the obligations of the Guarantor hereunder.

 

9

--------------------------------------------------------------------------------


 

(q)                                 Investment Company Act.  The Guarantor is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

(r)                                    Solvency.  The Guarantor is, individually
and together with its Subsidiaries, Solvent.

 

(s)                                   Consideration.  The Guarantor has
received, or will receive, direct or indirect benefit from the making of this
Guaranty.  The Guarantor has, independently and without reliance upon the Agent
or any Lender and based on such documents and information it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty.

 

(t)                                    Security Interest.

 

(i)                                     All filings and other acts (including
but not limited to the acts required by subsection 2.01(b) of the Sale Agreement
and subsection 2.01(b) of the Pooling Agreement and notifying related Obligors
of the assignment of a Purchased Loan, except to the extent that the relevant
UCC and other similar laws (to the extent applicable) permit a Seller (or Bunge
Funding, Inc. or its assignees) to provide such notification subsequent to the
applicable Loan Purchase Date without materially impairing the Trust’s ownership
or security interest in the Trust Assets and without incurring material expenses
in connection with such notification) necessary or advisable under the relevant
UCC or under other applicable laws of jurisdictions outside the United States
(to the extent applicable) shall have been made or performed in order to grant
the Trust (for the benefit of each holder of Investor Certificates) a full legal
and beneficial ownership or first priority perfected security interest in
respect of all Purchased Loans.

 

(ii)                                  BFE is the lawful owner of, and has good
and marketable title to, the Series 2003-1 VFC, free and clear of all Liens.

 

(u)                                 Sanctions.

 

(i)                                     To the best of the knowledge of the
Responsible Officers of the Guarantor, the Guarantor and its Subsidiaries are,
to the extent applicable, in compliance in all material respects with Sanctions.

 

(ii)                                  To the best of the knowledge of the
Responsible Officers of the Guarantor, the Guarantor is not, and no Subsidiary
and no director or senior officer of the Guarantor or any Subsidiary is, any of
the following:

 

(A)                                     a Restricted Party;

 

(B)                                     a Person owned 50% or more or controlled
by, or

 

10

--------------------------------------------------------------------------------


 

acting on behalf of, any Restricted Party; or

 

(C)                                     a Person that commits, threatens or
conspires to commit or support “terrorism” as defined in the Executive Order.

 

(v)                                 Effectiveness of Transaction Documents. The
Transaction Documents are in full force and effect.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof, the date of each
Utilisation Request by BFE and each Utilisation Date under the Facility
Agreement, on and as of all such dates.

 

Section 8.                               Covenants.

 

8.1                               Affirmative Covenants.  The Guarantor hereby
agrees that, so long as (i) any Loan remains outstanding and unpaid or any other
amount is owing to the Agent or any Lender under the Facility Agreement or
(ii) the Commitments have not been terminated:

 

(a)                                 Financial Statements.  The Guarantor shall
furnish to the Agent (who shall furnish a copy to each Lender):

 

(i)                                     promptly after each annual meeting of
the Guarantor, but in any event within one hundred and twenty (120) days after
the end of each fiscal year of the Guarantor, a copy of the audited consolidated
balance sheet of the Guarantor and its consolidated Subsidiaries at the end of
such year and related audited consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, certified by independent
public accountants reasonably acceptable to the Agent;

 

(ii)                                  as soon as available, but in any event not
later than sixty (60) days after the end of each of the first three quarters of
each fiscal year of the Guarantor, the unaudited consolidated balance sheet of
the Guarantor as at the end of such quarter and the related unaudited
consolidated statement of income for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year, each in the form reasonably acceptable
to the Agent, certified by the chief financial officer of the Guarantor; and

 

11

--------------------------------------------------------------------------------


 

(iii)                               such additional financial and other
information as the Agent (at the request of any Lender or otherwise) may from
time to time reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.

 

(b)                                 Quarterly Compliance Certificates.  The
Guarantor shall, within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year and one hundred and twenty (120) days after
the end of each fiscal year, furnish to the Agent its certificate signed by its
chief financial officer, treasurer or controller stating that, to the best of
such officer’s knowledge, during such period each of the Guarantor and BFE has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Guaranty and the other Finance Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2003-1 Early Amortization Event, Potential Series 2003-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).

 

(c)                                  Conduct of Business and Maintenance of
Existence.  The Guarantor shall, and shall cause each of the Designated Obligors
to: (i) except as permitted by subsection 8.2(b), preserve, renew and keep in
full force and effect its corporate existence; and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except where the failure to maintain the
same would not have a Material Adverse Effect.

 

(d)                                 Compliance with Laws and Contractual
Obligations; Authorization.  The Guarantor shall, and shall cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law and
Contractual Obligations, except where failure to so comply would not have a
Material Adverse Effect, and the Guarantor shall obtain, comply with the terms
of and do all that is necessary to maintain in full force and effect all
authorizations, approvals, licenses and consents required in or by any
applicable laws and regulations to enable it lawfully to enter into and perform
its obligations under this Guaranty or to ensure

 

12

--------------------------------------------------------------------------------


 

the legality, validity, enforceability or admissibility in evidence of this
Guaranty and the other Finance Documents and Transaction Documents.

 

(e)                                  Maintenance of Property; Insurance.  The
Guarantor shall, and shall cause each of its Subsidiaries to, keep all property
useful and necessary in its business in good working order and condition, except
where failure to do so would not have a Material Adverse Effect; and maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are
customary for the Guarantor’s type of business.

 

(f)                                   Inspection of Property; Books and
Records.  The Guarantor shall, and shall cause each of the Designated Obligors
to, keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of the Agent and each Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any time and as often as may reasonably be desired, provided that the Agent and
each Lender has given reasonable prior written notice and the Agent and each
Lender has executed a confidentiality agreement reasonably satisfactory to the
Guarantor.

 

(g)                                  Notices.  The Guarantor shall give notice
to the Agent promptly after becoming aware of the same, of (i) the occurrence of
any Series 2003-1 Early Amortization Event, Potential Series 2003-1 Early
Amortization Event, Event of Default or Default, including any steps taken to
remedy or mitigate the effect of such default; (ii) any changes in taxes, duties
or other fees of Bermuda or any political subdivision or taxing authority
thereof or any change in any laws of Bermuda, in each case, that may affect any
payment due under this Guaranty or the other Finance Documents and Transaction
Documents; (iii) any change in the Guarantor’s, BLFC’s or the Bunge Master
Trust’s public or private rating by S&P or Moody’s; and (iv) any development or
event which has had, or which the Guarantor in its good faith judgment believes
will have, a Material Adverse Effect.

 

(h)                                 Pari Passu Obligations.  The Guarantor shall
ensure that its obligations hereunder at all times constitute direct, general
obligations of the Guarantor ranking at least pari passu in right of payment
with all other unsecured, unsubordinated Indebtedness (other than Indebtedness
that is preferred by mandatory provisions of law) of the Guarantor.

 

(i)                                     Maintenance of Designated Obligors.  The
Guarantor will not and will not permit any of its Subsidiaries directly or
indirectly to convey, sell, transfer or otherwise dispose of, or grant any
Person an option to acquire, in one transaction or a series of transactions more
than 50% of the voting stock of a

 

13

--------------------------------------------------------------------------------


 

Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2003-1 Early Amortization Event, Potential
Series 2003-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany Loans outstanding as to which the Designated Obligor is the Obligor
and (B) to the extent such net proceeds exceed the amounts required to be paid
pursuant to clause (A), the Guarantor or such Subsidiary either (1) reinvests or
enters into a contract to reinvest all such excess net proceeds in productive
replacement fixed assets of a kind then used or usable in the business of the
Guarantor or any of its Subsidiaries or (2) uses such excess net proceeds to
make payments on the Guarantor’s or its Subsidiaries’ other Indebtedness.

 

(j)                                    Payment of Taxes.  The Guarantor shall
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and similar governmental
charges imposed on it, its incomes, profits or properties, except where (i) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves to the extent required by GAAP with respect
thereto have been provided on the books of the Guarantor or (ii) the nonpayment
of all such taxes, assessments and charges in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

 

(k)                                 Environmental Laws.  Unless, in the good
faith judgment of the Guarantor, the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Guarantor will comply in all
material respects, and cause each of its Subsidiaries to comply in all material
respects, with the requirements of all applicable Environmental Laws and will
immediately pay or cause to be paid all costs and expenses incurred in such
compliance, except such costs and expenses which are being contested in good
faith by appropriate proceedings if the Guarantor or such Subsidiary, as
applicable, is maintaining adequate reserves (in the good faith judgment of the
management of the Guarantor) with respect thereto in accordance with GAAP. 
Unless the failure to do so would not reasonably be expected to have a Material
Adverse Effect, the Guarantor shall not, nor shall it permit or suffer any of
its Subsidiaries to, generate, use, manufacture, refine, transport, treat,
store, handle, dispose of, transfer, produce or process Hazardous Materials
other than in the ordinary course of business and in material compliance with
all applicable Environmental Laws, and shall not, and shall not permit or suffer
any of its Subsidiaries to, cause or permit, as a result of any intentional or
unintentional act or omission on the part of the Guarantor or any Subsidiary
thereof, the installation or placement of Hazardous Materials in material
violation of or actionable under any applicable

 

14

--------------------------------------------------------------------------------


 

Environmental Laws onto any of its property or suffer the material presence of
Hazardous Materials in violation of or actionable under any applicable
Environmental Laws on any of its property without having taken prompt steps to
remedy such violation.  Unless its failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Guarantor shall, and shall cause
each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.

 

(l)                                     ERISA.  The Guarantor shall give notice
to the Agent to the extent that any of the following is reasonably expected to
have a Material Adverse Effect:

 

(i)                                     ERISA Events.  Promptly and in any event
within ten (10) days after the Guarantor or any of its ERISA Affiliates knows or
has reason to know that any ERISA Event has occurred, a statement of the chief
financial officer of the Guarantor or such ERISA Affiliate describing such ERISA
Event and the action, if any, that the Guarantor or such ERISA Affiliate has
taken and proposes to take with respect thereto;

 

(ii)                                  Plan Terminations.  Promptly and in any
event within two (2) Business Days after receipt thereof by the Guarantor or any
of its ERISA Affiliates, copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan; and

 

(iii)                               Multiemployer Plan Notices.  Promptly and in
any event within five (5) Business Days after receipt thereof by the Guarantor
or any of its ERISA Affiliates from the sponsor of a Multiemployer Plan, copies
of each notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, or (B) the reorganization or termination, within the meaning
of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of
liability incurred by the Guarantor or any of its ERISA Affiliates in connection
with any event described in clause (A) or (B) above.

 

(m)                             Sanctions Actions or Investigations.  Promptly
upon a Responsible Officer of the Guarantor becoming aware that the Guarantor or
any of its Subsidiaries has received formal notice that it has become the
subject of any material action or investigation under any Sanctions, the
Guarantor shall, to the extent permitted by law, supply to the Agent details of
any such material action or investigation.

 

15

--------------------------------------------------------------------------------


 

8.2                               Negative Covenants.  The Guarantor hereby
agrees that, so long as (i) any Loan remains outstanding and unpaid or any other
amount is owing to the Agent or any Lender under the Facility Agreement or
(ii) the Commitments have not been terminated:

 

(a)                                 Financial Covenants.  The Guarantor shall
not at any time permit:

 

(i)                                     its Consolidated Net Worth (as
calculated at the end of each fiscal quarter of the Guarantor) to be less than
U.S. $4,000,000,000 (to be tested quarterly);

 

(ii)                                  the ratio of its consolidated Adjusted Net
Debt to consolidated Adjusted Capitalization (each as calculated at the end of
each fiscal quarter of the Guarantor) to be greater than 0.635:1.0 (to be tested
quarterly);

 

(iii)                               the ratio of its Total Consolidated Current
Assets to Total Consolidated Current Liabilities, each as calculated at the end
of each fiscal quarter of the Guarantor, to be less than 1.1 to 1.0 (to be
tested quarterly); and

 

(iv)                              the aggregate outstanding principal balance of
all Secured Indebtedness (excluding any Permitted Secured Indebtedness) incurred
by the Guarantor and its Subsidiaries to be greater than an amount equal to five
percent (5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries,
as calculated at the end of each fiscal quarter of the Guarantor and as
determined in accordance with GAAP (to be tested quarterly).

 

(b)                                 Limitation of Fundamental Changes.  The
Guarantor shall not enter into any transaction of merger, consolidation or
amalgamation (other than any merger or amalgamation of any Subsidiary with and
into the Guarantor so long as the Guarantor shall be the surviving, resulting,
or continuing company) or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets.

 

(c)                                  Restrictions on Dividends or Loans by
Designated Obligors.  The Guarantor shall not permit any Designated Obligor to
enter into any agreement restricting the payment of dividends or the making of
loans by it to the Guarantor or to any other Designated Obligor, except that the
Guarantor may permit a Designated Obligor to be party to agreements (i) limiting
the payment of dividends by such Designated Obligor following a default or an
event of default under such agreement and (ii) requiring the compliance by such
Designated

 

16

--------------------------------------------------------------------------------


 

Obligor with specified net worth, working capital or other similar financial
tests and (iii) restricting loans to be made by such Designated Obligor to any
other Obligor or the Guarantor to such loans which accrue interest at a rate
greater than or equal to such lending Designated Obligor’s average cost of funds
as determined in good faith by the Board of Directors of such Designated
Obligor.

 

(d)                                 Anti-Money Laundering.  The Guarantor will
not knowingly conduct its operations in violation of any applicable financial
recordkeeping and reporting requirements of the U.S. Bank Secrecy Act, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any applicable authority (collectively, the “Money Laundering
Laws”), and no action or inquiry by or before any authority involving the
Guarantor with respect to Money Laundering Laws is pending or, to the best of
the knowledge of the Responsible Officers of the Guarantor, is threatened.

 

(e)                                  Sanctions.  The Guarantor will not
knowingly use, or permit any of its Subsidiaries to use, any funds derived from
any activity that would violate Sanctions to pay any of the obligations under
the Finance Documents.

 

8.3                               Use of Websites.

 

(a)                                 The Guarantor may satisfy its obligation to
deliver any public information to the Lenders by posting this information onto
an electronic website designated by the Guarantor and the Agent (the “Designated
Website”) by notifying the Agent (i) of the address of the website together with
any relevant password specifications and (ii) that such information has been
posted on the website; provided, that in any event the Guarantor shall supply
the Agent with one copy in paper form of any information which is posted onto
the website.

 

(b)                                 The Agent shall supply each Lender with the
address of and any relevant password specifications for the Designated Website
following designation of that website by the Guarantor and the Agent.

 

(c)                                  The Guarantor shall promptly upon becoming
aware of its occurrence notify the Agent if:

 

(i)                                     the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                  the password specifications for the
Designated Website change;

 

17

--------------------------------------------------------------------------------


 

(iii)                               any new information which is required to be
provided under this Guaranty is posted onto the Designated Website;

 

(iv)                              any existing information which has been
provided under this Guaranty and posted onto the Designated Website is amended;
or

 

(v)                                 the Guarantor becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

If the Guarantor notifies the Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Agent is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

Section 9.                               Acknowledgement.  Each Party
acknowledges and agrees that the Borrower does not:

 

(a)                                 represent under Section 7(u) of this
Guaranty; nor

 

(b)                                 covenant pursuant to Section 8.1(m) or
Section 8.2(e) of this Guaranty,

 

in favor of KfW IPEX-Bank GmbH (“KfW”), BHF-BANK Aktiengeselischaft (“BHF”) or
DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main (“DZ”), each
as Lenders, and each of DZ, BHF and KfW shall not have any rights thereunder.

 

Section 10.                        Amendments.  No amendment or waiver of any
provision of this Guaranty nor consent to any departure by the Guarantor
therefrom shall in any event be effective unless such amendment or waiver shall
be in writing and signed by the Guarantor and the Agent who shall act following
the receipt of the consent of all of the Lenders.  Such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

Section 11.                        Notices, Etc.  All notices, demands,
instructions and other communications required or permitted to be given to or
made upon any Person pursuant hereto shall be in writing and shall be personally
delivered or sent by registered, certified or express mail, postage prepaid,
return receipt requested, by recognized overnight courier service or by
facsimile transmission, and shall be deemed to be given for purposes of this
Guaranty, in the case of a notice sent by registered, certified or express mail,
or by recognized overnight courier service, on the date that such writing is
actually delivered to the intended recipient thereof in accordance with the
provisions of this Section 11, or in the case of facsimile transmission, when
received and telephonically confirmed.  Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this
Section 11, notices, demands, instructions and other communications in writing
shall be given to or made upon the subject parties at their

 

18

--------------------------------------------------------------------------------


 

respective Notice Addresses (or to their respective facsimile transmission
numbers) or at such other address or number as any party may notify to the other
parties in accordance with the provisions of this Section 11.

 

Section 12.                        No Waiver; Remedies.  No failure on the part
of the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 13.                        Costs and Expenses.  The Guarantor agrees to
pay, and cause to be paid, on demand all costs and expenses actually incurred by
the Agent in connection with the enforcement of this Guaranty including, without
limitation, the fees and out-of-pocket expenses of outside counsel to the Agent
with respect thereto. The agreements of the Guarantor contained in this
Section 13 shall survive the payment of all other amounts owing hereunder or
under any of the other Guaranty Obligations.

 

Section 14.                        Separability.  Should any clause, sentence,
paragraph, subsection or Section of this Guaranty be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Guaranty, and the parties hereto
agree that the part or parts of this Guaranty so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom and the
remainder will have the same force and effectiveness as if such part or parts
had never been included herein.

 

Section 15.                        Captions.  The captions in this Guaranty have
been inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Guaranty.

 

Section 16.                        Successors and Assigns.  This Guaranty shall
(a) be binding upon the Guarantor and its successors and assigns and (b) inure
to the benefit of and be enforceable by the Agent and its successors,
transferees and assigns; provided, however, that any assignment by the Guarantor
of its obligations hereunder shall (i) be subject to the prior written consent
of the Agent acting on the instructions of all of the Lenders at their complete
discretion, and (ii) only be made to a one hundred percent (100%) owned
Affiliate of the Guarantor.

 

Section 17.                        Limitation by Law.  All rights, remedies and
powers provided in this Guaranty may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Guaranty are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Guaranty invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

Section 18.                        Substitution of Guaranty.  Subject to the
prior written consent of the Agent acting on the instructions of all of the
Lenders at their complete discretion, the Guarantor shall, during the term of
this Guaranty, be permitted at its option to provide collateral to the

 

19

--------------------------------------------------------------------------------


 

Agent or another form of credit support as a substitute for its obligations
under this Guaranty.  The Guarantor agrees to execute whatever security or
credit support documents the Agent reasonably requests in order to effectuate
the provisions of this Section 18.

 

Section 19.                        GOVERNING LAW; FOREIGN PARTY PROVISIONS.

 

(a)                                 THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

 

(b)                                 Consent to Jurisdiction.  The Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York state or
U.S. federal court sitting in the Borough of Manhattan, The City of New York, in
any action or proceeding relating to its obligations, liabilities or any other
matter arising out of or in connection with this Guaranty or the other Finance
Documents and Transaction Documents.  The Guarantor hereby irrevocably agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York state or U.S. federal court.  The Guarantor also
hereby irrevocably waives, to the fullest extent permitted by law, any objection
to venue or the defense of an inconvenient forum to the maintenance of any such
action or proceeding in any such court.

 

(c)                                  Appointment of Agent for Service of
Process.  The Guarantor hereby (i) irrevocably designates and appoints its chief
financial officer (from time to time) at its principal executive offices at 50
Main Street, White Plains, New York 10606 (the “Authorized Agent”), as its agent
upon which process may be served in any suit, action or proceeding related to
this Guaranty and represents and warrants that the Authorized Agent has accepted
such designation and (ii) agrees that service of process upon the Authorized
Agent and written notice of said service to the Guarantor mailed or delivered by
a recognized international courier service (with proof of delivery) to its
Secretary or any Assistant Secretary at its registered office at 2 Church
Street, Hamilton, Bermuda, shall be deemed in every respect effective service of
process upon the Guarantor in any such suit or proceeding.  The Guarantor
further agrees to take any and all action, including the execution and filing of
any and all such documents and instruments, as may be necessary to continue such
designation and appointment of the Authorized Agent in full force and effect so
long as the Guaranty is in existence.

 

(d)                                 Waiver of Immunities.  To the extent that
the Guarantor or any of its properties, assets or revenues may have or may
hereafter become entitled to, or have attributed to them, any right of immunity,
on the grounds of sovereignty, from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, or from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,

 

20

--------------------------------------------------------------------------------


 

in any jurisdiction in which proceedings may at any time be commenced, with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Guaranty or any other Finance Documents and
Transaction Documents, the Guarantor hereby irrevocably and unconditionally, to
the extent permitted by applicable law, waives and agrees not to plead or claim
any such immunity and consents to such relief and enforcement.

 

(e)                                  Foreign Taxes.  Any payments by the
Guarantor to the Agent hereunder shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present and future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereinafter imposed, levied, collected, withheld or
assessed by Bermuda or any other jurisdiction in which the Guarantor has an
office from which payment is made or deemed to be made, excluding (i) any such
tax imposed by reason of the Agent, having some connection with any such
jurisdiction other than its participation as the Agent under the Finance
Documents and Transaction Documents, and (ii) any income or franchise tax on the
overall net income of the Agent imposed by the United States or by the State of
New York or any political subdivision of the United States or of the State of
New York on the office of the Agent through which it is acting in connection
with this transaction (all such non-excluded taxes, “Foreign Taxes”).  If the
Guarantor is prevented by operation of law or otherwise from paying, causing to
be paid or remitting that portion of amounts payable hereunder represented by
Foreign Taxes withheld or deducted, then amounts payable under this Guaranty
shall, to the extent permitted by law, be increased to such amount as is
necessary to yield and remit to the Agent an amount which, after deduction of
all Foreign Taxes (including all Foreign Taxes payable on such increased
payments) equals the amount that would have been payable if no Foreign Taxes
applied.

 

(f)                                   Judgment Currency.  The obligations of the
Guarantor in respect of any sum due to the Agent or any Lender hereunder or any
holder of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Guarantor as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Applicable Creditor against such loss.  The
obligations of the Guarantor contained in this Section shall survive the
termination of this Guaranty and the Facility Agreement and the payment of all
other amounts owing hereunder and thereunder.

 

Section 20.                        WAIVER OF JURY TRIAL.     THE GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL

 

21

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER FINANCE DOCUMENT OR
FOR ANY TRANSACTIONS CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM
THEREIN.  THE GUARANTOR ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN
ENTERING INTO THIS GUARANTY AND (C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN
FUTURE DEALINGS RELATED TO THIS GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL ADVISERS AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AFTER CONSULTATION WITH ITS LEGAL
ADVISERS.  IN THE EVENT OF ANY LEGAL PROCEEDING RELATING TO THIS GUARANTY, ANY
OTHER FINANCE DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED BY THIS GUARANTY,
THIS GUARANTY MAY BE FILED AS EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY
JURY.

 

Section 21.                        Reinstatement.  This Guaranty shall be
reinstated to the extent of payments made to the Guarantor as reimbursement of
amounts advanced by the Guarantor hereunder.  The Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any part of any payment of principal of, or interest on, the
Guaranty Obligations is stayed, rescinded or must otherwise be restored by the
Agent upon the bankruptcy or reorganization of BFE or any other Person.

 

Section 22.                        ABN AMRO Conflict Waiver.  ABN AMRO acts as
Agent and Lender and may provide other services or facilities from time to time
(the “ABN AMRO Roles”).  The Guarantor hereto acknowledges and consents to any
and all ABN AMRO Roles, waives any objections it may have to any actual or
potential conflict of interest caused by ABN AMRO acting as Agent or as Lender
hereunder and acting as or maintaining any of the ABN AMRO Roles, and agrees
that in connection with any ABN AMRO Role, ABN AMRO may take, or refrain from
taking, any action which it in its discretion deems appropriate.

 

Section 23.                        Setoff.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of an Event of Default or a Series 2003-1 Early
Amortization Event, each Lender is hereby authorized at any time or from time to
time, without notice to the Guarantor or to any other Person, any such notice
being hereby expressly waived to the extent permitted by applicable law, to
set-off and to appropriate and apply any and all deposits (general or special)
and any other indebtedness at any time held or owing by such Lender, to or for
the credit or the account of the Guarantor against and on account of the
obligations and liabilities of the Guarantor to such Lender, as applicable,
under this Guaranty or any other Finance Document, including, without
limitation, all claims of any nature or description arising out of or connected
with this Guaranty or any other Finance Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

 

22

--------------------------------------------------------------------------------


 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Finance Document upon its Loans in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Loans held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of Loans.

 

Section 24.  Amendment and Restatement.  On the date hereof, that certain
Guaranty dated as of March 17, 2014, by the Guarantor to the Agent (as amended,
supplemented or otherwise modified from time to time, the “Existing Guaranty”)
shall be amended, restated and superseded in its entirety by this Guaranty.  The
Guarantor acknowledges and agrees that (a) this Guaranty does not constitute a
novation or termination of the Existing Guaranty as in effect immediately prior
to the effectiveness of this Guaranty and (b) the obligations of the Guarantor
under the Existing Guaranty as in effect immediately prior to the effectiveness
of this Guaranty are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Guaranty.  Each
reference to the Existing Guaranty or the “Guaranty” in any Finance Document
shall be deemed to be a reference to this Guaranty as amended and restated
hereby.

 

[Signature page follows.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

 

 

By:

/s/ Rajat Gupta

 

 

Name: Rajat Gupta

 

 

Title: Treasurer

 

 

 

 

 

 

 

By:

/s/ Carla Heiss

 

 

Name: Carla Heiss

 

 

Title: Secretary

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Adverse Effect

 

None

 

SI - 1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2014, which
was filed by the Guarantor on March 2, 2015 and (ii) the Guarantor’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2015, which was filed
by the Guarantor on July 31, 2015.

 

SII - 1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII - 1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

Name

 

Percentage Directly or
Indirectly Owned by BL

Bunge Limited

 

—

Bunge Global Markets Inc.

 

100%

Bunge N.A. Holdings, Inc.

 

100%

Bunge North America, Inc.

 

100%

Koninklijke Bunge B.V.

 

100%

Bunge Argentina S.A.

 

100%

Bunge S.A.

 

100%

Bunge Fertilizantes International Limited

 

100%

Bunge Alimentos S.A.

 

100%

Bunge Fertilizantes S.A. (Brazil)

 

100%

Bunge International Commerce Ltd.

 

100%

Bunge Finance B.V.

 

100%

 

SIV - 1

--------------------------------------------------------------------------------


 

Schedule V

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2014, which was filed by the Guarantor on March 2, 2015 and
(ii) the Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended
June 30, 2015, which was filed by the Guarantor on July 31, 2015.

 

SV - 1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Litigation

 

This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2014, which was filed
by the Guarantor on March 2, 2015 and (ii) the Guarantor’s Quarterly Report on
Form 10-Q for the fiscal quarter ended June 30, 2015, which was filed by the
Guarantor on July 31, 2015.

 

SVI - 1

--------------------------------------------------------------------------------


 

ANNEX A

 

“ABN AMRO Roles”:  as defined in Section 22.

 

“Adjusted Capitalization”:  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”:  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
(including, without limitation, letter of credit obligations of such Person)
minus (b) the sum of all cash, time deposits, marketable securities and Liquid
Inventory of such Person on such date.

 

“Aggregate Exposure Percentage”:  as defined in Section 2.

 

“BFE”:  as defined in the preamble hereto.

 

“BL”:  Bunge Limited, a company organized under the laws of Bermuda, and its
successors and permitted assigns.

 

“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

 

“Consolidated Net Worth”:  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“EDGAR”:  shall mean the Electronic Data-Gathering, Analysis and Retrieval
system, which performs automated collection, validation, indexing and forwarding
of submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.

 

“Environmental Claim”:  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any

 

A - 1

--------------------------------------------------------------------------------


 

third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting or arising from alleged or actual
injury or threat of injury to the environment by reason of a violation of or
liability arising under any Environmental Law.

 

“Environmental Law”:  any and all federal, state, local or foreign laws, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.

 

“ERISA”:  shall mean the United States Employee Retirement Income Security Act
of 1974, as amended from time to time.

 

“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Guarantor or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Guarantor or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Guarantor or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (h) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code; or (i) the receipt by the Guarantor or any of its ERISA
Affiliates of a determination that a Multiemployer Plan is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA.

 

A - 2

--------------------------------------------------------------------------------


 

“Executive Order”: Executive Order No. 13224 of September 23, 2011 — Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.

 

“Facility Agreement”:  as defined in the preamble hereto.

 

“Foreign Taxes”:  as defined in Section 19(e).

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Guarantor”:  as defined in the preamble hereto.

 

“Guaranty”:  as defined in the preamble hereto.

 

“Guaranty Obligations”:  as defined in Section 2.

 

“Hazardous Materials”:  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has existing right, contingent or

 

A - 3

--------------------------------------------------------------------------------


 

otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person, and (h) all guarantees by such
Person of Indebtedness of others (other than guarantees of obligations of direct
or indirect Subsidiaries of such Person).

 

“Intercompany Loans”:  Loans, as defined in Annex X to the Pooling Agreement.

 

“Investor Certificates”:  as defined in Annex X to the Pooling Agreement.

 

“Judgment Currency”:  as defined in Section 19(f).

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Liquid Inventory”:  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

“Loan Purchase Date”: as defined in Annex X to the Pooling Agreement.

 

“Multiemployer Plan”: with respect to the Guarantor, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which the Guarantor or any ERISA
Affiliate of the Guarantor (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and at least one Person other than the
Guarantor and the ERISA Affiliates or (b) was so maintained and in respect of
which the Guarantor or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Worth”:  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

A - 4

--------------------------------------------------------------------------------


 

“Notice Address”:

 

Agent:

 

ABN AMRO BANK N.V.
Agency Desk — Syndicated Loans (HQ 8042)
Attention: M. Meijer
Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands



PO Box 283, 1000 EA Amsterdam, The Netherlands
Tel. No: +31 10 4016047
Telecopy No.: +31.20.628 69 85

 

 

 

Guarantor:

 

BUNGE LIMITED
50 Main Street
White Plains, New York 10606
Attention: Treasurer
Tel. No: (914) 684-3365
Telecopy No.: (914) 684-3283

 

“Obligor”: as defined in Annex X to the Pooling Agreement.

 

“OFAC”: the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Permitted Secured Indebtedness”:  any Secured Indebtedness that:

 

(a) is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;

 

(b) is incurred or assumed solely for the purpose of financing all or any part
of the cost of constructing or acquiring Property, and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (b), so long

 

A - 5

--------------------------------------------------------------------------------


 

as the principal amount of the Secured Indebtedness secured by such Lien does
not exceed its original principal amount;

 

(c) is secured by Property existing prior to the acquisition of such Property or
the acquisition of any Subsidiary that is the owner of such Property and is not
incurred in contemplation of such acquisition and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (c), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;

 

(d) is owed by any Subsidiary to the Guarantor or any other Subsidiary;

 

(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;

 

(f) is incurred pursuant to the Finance Documents or Transaction Documents;

 

(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;

 

(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations under any agreement or arrangement related to the
opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or

 

(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Pooling Agreement”: the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Inc., Bunge Management Services, Inc., as
servicer, and The Bank of New York Mellon, as trustee, and all amendments
thereof and supplements thereto.

 

A - 6

--------------------------------------------------------------------------------


 

“Potential Series 2003-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2003-1
Early Amortization Event.

 

“Property”: any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.

 

“Purchased Loan”: as defined in Annex X to the Pooling Agreement.

 

“Rating Agency”:  either one of (a) Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, or any successor thereto, or
(b) Moody’s Investors Service, Inc. or any successor thereto.

 

“Restricted Party”: any person listed:

 

(a)                                 in the Annex to the Executive Order;

 

(b)                                 on the “Specially Designated Nationals and
Blocked Persons” list maintained by OFAC; or

 

(c)                                  in any successor list to either of the
foregoing.

 

“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among the Sellers and Bunge Funding, Inc., as amended,
supplemented or otherwise modified from time to time in accordance with the
Transaction Documents.

 

“Secured Indebtedness”: all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.

 

“Sellers”: Bunge Finance Limited and Bunge Finance North America, Inc. and their
respective successors and permitted assigns and any additional Seller that
becomes a party to the Sale Agreement in accordance with the terms of the
Transaction Documents.

 

“Series 2003-1 VFC”: the Series 2003-1 VFC Certificate executed by Bunge
Funding, Inc. and authenticated by or on behalf of The Bank of New York Mellon,
as trustee.

 

“Single Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any of its ERISA Affiliates and no Person other than the Guarantor
and its ERISA Affiliates or (b) was so maintained and in respect

 

A - 7

--------------------------------------------------------------------------------


 

of which the Guarantor or any of its ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

 

“Total Consolidated Current Assets”: the total consolidated current assets of
the Guarantor and its consolidated Subsidiaries determined on a consolidated
basis in accordance with GAAP, minus the total time deposits under any trade
structured finance program of the Guarantor and its consolidated Subsidiaries.

 

“Total Consolidated Current Liabilities”: the total consolidated current
liabilities of the Guarantor and its consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP minus the total letter of credit
obligations under any trade structured finance program of the Guarantor and its
consolidated Subsidiaries.

 

“Total Tangible Assets”:  at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.

 

“Transaction Documents”: as defined in Annex X to the Pooling Agreement.

 

“Trust”: the Bunge Master Trust created by the Pooling Agreement.

 

“Trust Assets”: as defined in Annex X to the Pooling Agreement.

 

“UCC”: the Uniform Commercial Code, as amended, replaced or otherwise revised
from time to time, as in effect in any specified jurisdiction.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

A - 8

--------------------------------------------------------------------------------